20-11563-scc        Doc 1398         Filed 07/08/21 Entered 07/08/21 22:30:51                         Main Document
                                                 Pg 1 of 57



THIS OBJECTION SEEKS TO RECLASSIFY CERTAIN FILED PROOFS OF CLAIM.
PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ THIRTEENTH OMNIBUS
CLAIMS OBJECTION TO PROOFS OF CLAIM SHOULD REVIEW THE OMNIBUS
OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE
OMNIBUS OBJECTION AND/OR THE EXHIBIT(S) AND SCHEDULE(S) ATTACHED
THERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS THEIR
CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



         NOTICE OF HEARING ON DEBTORS’ THIRTEENTH OMNIBUS CLAIMS
           OBJECTION TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Thirteenth Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”) with the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

         The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc       Doc 1398         Filed 07/08/21 Entered 07/08/21 22:30:51                      Main Document
                                                Pg 2 of 57



Court reclassify one or more of your Claims2 listed on Schedule 1 to Exhibit 1 of the Objection

annexed hereto on the grounds that such Claims have been filed against the wrong Debtor.

        PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the reclassification of a Proof of Claim

without further notice to a claimant.

        If you do NOT oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1

of the Objection, then you do NOT need to file a written response to the Objection and you do NOT

need to appear at the hearing.

        If you DO oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1 of

the Objection, then you MUST file with the Bankruptcy Court and serve on the parties listed below a

written response to the Objection (a “Response”) so that it is received on or before August 9, 2021,

at 4:00 p.m. (prevailing Eastern Time) (the “Response Deadline”).

        Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be reclassified for the reasons set forth in the Objection, including, but not limited to, the specific

factual and legal bases upon which you will rely in opposing the Objection; (iv) all documentation or
2
        Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
        Objection.



                                                          2
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                           Pg 3 of 57



other evidence of the Claim, to the extent not included with the Proof of Claim previously filed with

the Bankruptcy Court, upon which you will rely in opposing the Objection; (v) the address(es) to

which the Debtors must return any reply to your Response, if different from that presented in the

Proof of Claim; and (vi) the name, address, and telephone number of the person (which may be you

or your legal representative) possessing ultimate authority to reconcile, settle, or otherwise resolve

the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or

otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),

counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.



                                                  3
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51                Main Document
                                           Pg 4 of 57



       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       The Debtors have the right to further object to your Claim(s) listed on Schedule 1 to

Exhibit 1 of the Proposed Order (or to any other Claims you may have filed) at a later date on

grounds not asserted in the Objection. You will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing

telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3

       If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.

                           [Remainder of Page Intentionally Left Blank]




3
       A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
       operations-under-exigent-circumstances-created-covid-19.



                                                   4
20-11563-scc   Doc 1398   Filed 07/08/21 Entered 07/08/21 22:30:51       Main Document
                                      Pg 5 of 57



Dated:   July 8, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Timothy Graulich
                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Timothy Graulich
                                      James I. McClammy
                                      Stephen D. Piraino (admitted pro hac vice)

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                         5
20-11563-scc   Doc 1398   Filed 07/08/21 Entered 07/08/21 22:30:51   Main Document
                                      Pg 6 of 57



                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1398         Filed 07/08/21 Entered 07/08/21 22:30:51                      Main Document
                                                 Pg 7 of 57



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


 DEBTORS’ THIRTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                     (WRONG DEBTOR CLAIMS)

                                      ***
    TO THE CLAIMANTS LISTED ON SCHEDULE 1 ATTACHED TO THE PROPOSED ORDER (AS
    DEFINED HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS DEFINED
    HEREIN) AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE DEBTORS.
    THE RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’ RIGHTS TO
    PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS AGAINST THE
    CLAIMS LISTED ON SCHEDULE 1 TO THE PROPOSED ORDER. CLAIMANTS RECEIVING
    THIS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON SCHEDULE 1 TO THE
    PROPOSED ORDER.
                                      ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’

Thirteenth Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc        Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                              Pg 8 of 57



“Objection”), pursuant to the Order Approving (I) Omnibus Claims Objection Procedures, (II)

Omnibus Claims Settlement Procedures and (III) Omnibus Claims Hearing Procedures [ECF No.

904] (the “Claims Objection Procedures Order”). This Objection is supported by the Declaration

of Ricardo Javier Sánchez Baker in Support of the Debtors’ Thirteenth Omnibus Claims Objection to

Proofs of Claim (Wrong Debtor Claims) (the “Sánchez Declaration”), attached hereto as Exhibit 2

and incorporated herein by reference. In further support of the Objection, the Debtors respectfully

state as follows:

                                              Relief Requested

        1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Claims Objection Procedures Order, the Debtors seek entry of an

order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order” and, if entered,

the “Order”), reclassifying each of the claims identified on Schedule 1 to the Proposed Order (the

“Wrong Debtor Claims”) as set forth therein.2

                                          Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors

consent to entry of a final order by the Court in connection with this Objection to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.


2
        Schedule 1 to the Proposed Order is incorporated herein by reference.



                                                        2
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                           Pg 9 of 57



       3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

       4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

A.     General Background

       5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

       7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and

(III) Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process

Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final

Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative



                                                 3
20-11563-scc      Doc 1398        Filed 07/08/21 Entered 07/08/21 22:30:51                     Main Document
                                             Pg 10 of 57



Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”

respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo

Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter


3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See
       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.



                                                       4
20-11563-scc     Doc 1398        Filed 07/08/21 Entered 07/08/21 22:30:51                    Main Document
                                            Pg 11 of 57



11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.

       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)


4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.



                                                      5
20-11563-scc     Doc 1398     Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                         Pg 12 of 57



and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].

       18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.



                                                 6
20-11563-scc      Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51                Main Document
                                           Pg 13 of 57



                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at

766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.

        21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures



                                                    7
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                          Pg 14 of 57



Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                             Objection

       22.     The Debtors object to the Wrong Debtor Claims listed on Schedule 1 to the Proposed

Order as they were each filed against the incorrect Debtor according to the Debtors’ Books and

Records, and request that each Wrong Debtor Claim be reclassified as Claims against the proper

Debtor(s).

       23.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

Moreover, the Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to claims “filed against…the wrong Debtor.” Claims Obj. Proc. Order, ¶ 2(a)(iii).

       24.     After analyzing each of the Wrong Debtor Claims and reviewing the Books and

Records, the Debtors have determined that the Wrong Debtor Claims have each been filed against

the incorrect Debtor. In order to preserve the integrity and accuracy of the Claims Register, and to

avoid claimants from improperly receiving recoveries on a claim against the incorrect Debtor, the

Debtors seek to reclassify the Wrong Debtor Claims by reassigning the Claim from the Debtor

against which such claim was originally filed to the Debtor(s) identified in the “Correct Debtor(s)”

column applicable thereto on Schedule 1 to the Proposed Order.

                                    Separate Contested Matters

       25.     Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for reclassification herein shall be deemed a separate

order with respect to each Claim.



                                                  8
20-11563-scc        Doc 1398    Filed 07/08/21 Entered 07/08/21 22:30:51            Main Document
                                           Pg 15 of 57



                                Response to Omnibus Objections

        26.    To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:

                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

        27.    Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;



                                                  9
20-11563-scc        Doc 1398    Filed 07/08/21 Entered 07/08/21 22:30:51              Main Document
                                           Pg 16 of 57



               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        reclassified for the reasons set forth in the Objection, including, but not
                        limited to, the specific factual and legal bases upon which will be relied on in
                        opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and

               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                        reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.

       28.     If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order reclassifying their Claim(s), without further

notice or a hearing.

                                       Reservation of Rights

       29.     The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on the schedule(s) attached to the Proposed Order. The Debtors further reserve their right to object

to each of the Wrong Debtor Claims on any other grounds that the Debtors discover or elect to

pursue. The Debtors reserve their right to assert substantive and/or one or more additional non-

substantive objections to the Claims at a later time.

       30.     Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants


                                                  10
20-11563-scc       Doc 1398     Filed 07/08/21 Entered 07/08/21 22:30:51              Main Document
                                           Pg 17 of 57



subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.

                                                Notice

        31.    Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on Schedule 1 to the Proposed Order; (iii) each of

the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and (iv) all parties

requesting notice pursuant to Bankruptcy Rule 2002.            The Debtors submit that, under the

circumstances, no other or further notice is required.

                                          No Prior Request

        32.    The Debtors have not previously sought the relief requested herein from the Court or

any other court.

                           [Remainder of Page Intentionally Left Blank]




                                                  11
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                          Pg 18 of 57



                 WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and such

other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich

                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (admitted pro hac vice)



                                               Counsel to the Debtors
                                               and Debtors in Possession




                                                 12
20-11563-scc   Doc 1398   Filed 07/08/21 Entered 07/08/21 22:30:51   Main Document
                                     Pg 19 of 57



                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1398         Filed 07/08/21 Entered 07/08/21 22:30:51                      Main Document
                                                Pg 20 of 57



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    ORDER GRANTING DEBTORS’ THIRTEENTH OMNIBUS CLAIMS OBJECTION
             TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to reclassify the Claims

identified on Schedule 1 attached hereto; and upon the Sánchez Declaration, attached to the

Objection as Exhibit 2; and the Court having jurisdiction to consider the matters raised in the

Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and the Court having authority to hear the matters raised in the

Objection pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief requested therein being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

proper notice of the Objection and opportunity for a hearing on the Objection having been given to

the parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Objection; and the Court having the opportunity to hold a

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1398       Filed 07/08/21 Entered 07/08/21 22:30:51                Main Document
                                            Pg 21 of 57



hearing on the Objection; and the Court having determined that the legal and factual bases set forth

in the Objection establish just cause for the relief granted herein; and the Court having found that the

relief granted herein being in the best interests of the Debtors, their creditors, and all other parties in

interest; and upon all of the proceedings had before the Court; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Wrong Debtor Claims identified on Schedule 1 annexed hereto are hereby

reclassified as described therein such that each Wrong Debtor Claim is hereby reassigned from the

Debtor against which such claim was originally filed to the Debtor(s) identified in the “Correct

Debtor(s)” column applicable thereto.

        3.      This Order shall be deemed a separate Order with respect to each Wrong Debtor

Claim identified on Schedule 1 annexed hereto. Any stay of this Order pending appeal by any

claimants whose Claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to the other contested matters listed in the Objection or this Order.

        4.      The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.

        5.      Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

        6.      This Court shall retain jurisdiction to hear and determine all matters arising from,



                                                    2
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                          Pg 22 of 57



arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.



Dated:   _____________, 2021
         New York, New York




                                                 THE HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
20-11563-scc   Doc 1398   Filed 07/08/21 Entered 07/08/21 22:30:51   Main Document
                                     Pg 23 of 57




                          Schedule 1 to Proposed Order

                             Wrong Debtor Claims
                                           20-11563-scc               Doc 1398            Filed 07/08/21 Entered 07/08/21 22:30:51                                    Main Document
 13th Omnibus Claims Objection                                                                       Pg 24 of 571
                                                                                                     Schedule                                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                                           Case No 20-11563 (SCC) Jointly Administered

                                                                                                    Wrong Debtor Claims

 Ref                     Claim #      Transferred      Name and Address of Claimant        Wrong Debtor         Correct Debtor(s)      Secured      Administrative       Priority       Unsecured            Total(*)        Unliquidated
  1                       13048           No           DJISSENOU, SOPHIE                       Grupo              Aerovías de             0.00            0.00             0.00           725.65           725.65 USD             No
                                                       JACQUOT                              Aeroméxico,          México, S.A. de
         Date Filed:    1/12/2021                      9 RUE LOUIS ROUSSEAU                S.A.B. de C.V.             C.V.
                                                       FRANCE
  2                       14396            No          DNATA TRAVEL HOLDINGS                    Grupo             Aerovías de             0.00            0.00             0.00         152,517.00          152,517.00            No
                                                       UK LIMITED                            Aeroméxico,         México, S.A. de                                                                               USD
         Date Filed:    1/15/2021                      LANCASTER HOUSE                      S.A.B. de C.V.           C.V.
                                                       CENTURION WAY
                                                        PR26 6TX
                                                       UNITED KINGDOM
  3                       14742            No          DODD, NANCY LJ                           Grupo             Aerovías de             0.00            0.00             0.00          7,291.02         7,291.02 USD            No
                                                       2324 NORFOLK AVE                      Aeroméxico,         México, S.A. de
         Date Filed:    1/26/2021                      IL 60417                             S.A.B. de C.V.           C.V.


  4                       10453            No          DONDANVILLE, DANIELLE                    Grupo             Aerovías de             0.00            0.00             0.00           402.00           402.00 USD             No
                                                       144 PARK AVE                          Aeroméxico,         México, S.A. de
         Date Filed:    12/14/2020                     CA 90803                             S.A.B. de C.V.           C.V.


  5                       10625            No          DONGHWAN KIM                             Grupo             Aerovías de             0.00            0.00             0.00          2,426.43         2,426.43 USD            No
                                                       101-502                               Aeroméxico,         México, S.A. de
         Date Filed:    12/23/2020                     13, SAECHEONNYEON-RO,                S.A.B. de C.V.           C.V.
                                                       GIHEUNG-GU
                                                       GYEONGGI-DO YONGIN-SI
                                                       16958
                                                       REPUBLIC OF KOREA
  6                       13847            No          DONNES, MARIE-FRANCE                     Grupo             Aerovías de             0.00            0.00             0.00          1,467.91         1,467.91 USD            No
                                                       ROUTE NATIONALE 21                    Aeroméxico,         México, S.A. de
         Date Filed:    1/14/2021                      FRANCE                               S.A.B. de C.V.           C.V.


  7                       14864            No          DORT, ELINE VAN                          Grupo             Aerovías de             0.00            0.00             0.00            19.74            19.74 USD             No
                                                       KLUISSTRAAT 44                        Aeroméxico,         México, S.A. de
         Date Filed:    5/19/2021                      BELGIUM                              S.A.B. de C.V.           C.V.


  8                       14539            No          DOSLU, LOUISE A                          Grupo             Aerovías de             0.00            0.00             0.00            94.39            94.39 USD             No
                                                       5532 VIA LA MESA, UNIT A              Aeroméxico,         México, S.A. de
         Date Filed:    1/15/2021                      CA 92637-6907                        S.A.B. de C.V.           C.V.


  9                       14465            No          DOUGHERTY, ERIN                          Grupo             Aerovías de             0.00            0.00             0.00          1,360.00         1,360.00 USD            No
                                                       3740 BOYD AVE, #131                   Aeroméxico,         México, S.A. de
         Date Filed:    1/15/2021                      CA 92111                             S.A.B. de C.V.           C.V.




(*) Note: Pursuant to ¶ 8(d) , n.4 of the Bar Date Order, the Debtors have converted certain claims which were originally denominated in Mexican pesos to the legal tender of the United States, based upon the conversion rate in place as
of the Petition Date from Banco de Mexico (Central Bank).

                                                                                                                                                                                                                                    Page 1
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 25 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
10                     13979          No        DRACEA, SILVANA                    Grupo          Aerovías de         0.00         0.00           0.00         1,200.00       1,200.00 USD          No
                                                B-DUL GRIVITEI NR 101           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SCC APT 6                      S.A.B. de C.V.         C.V.
                                                ROMANIA
11                     11059          No        DRASDO, MARIA ESTELA               Grupo          Aerovías de         0.00         0.00           0.00          469.00         469.00 USD          No
                                                SANCHEZ                         Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 59 PLYMOUTH                    S.A.B. de C.V.        C.V.
                                                CA 92620
12                     11057          No        DRASDO, SALVADOR                   Grupo          Aerovías de         0.00         0.00           0.00         1,537.98       1,537.98 USD         No
                                                SANCHEZ                         Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 59 PLYMOUTH                    S.A.B. de C.V.        C.V.
                                                CA 92620
13                     10665          No        DRUM, KOON JA                      Grupo          Aerovías de         0.00         0.00           0.00          321.48         321.48 USD          No
                                                1315 S 92ND ST                  Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 WA 98444                       S.A.B. de C.V.        C.V.


14                     20461          No        DUARTE, THAIS LOPEZ                Grupo          Aerovías de         0.00         0.00           0.00         1,262.45       1,262.45 USD         Yes
                                                CALLE LLUSA, Nº 24 5º2ª         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SPAIN                          S.A.B. de C.V.        C.V.


15                     11170          No        DUBE, SHELLEY                      Grupo          Aerovías de         0.00         0.00           0.00         2,724.45       2,724.45 USD         No
                                                2728 PANDORA ST                 Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 BC V5K 1W1                     S.A.B. de C.V.        C.V.
                                                CANADA
16                      653           No        DUNHAM, KATHLEEN                   Grupo          Aerovías de         0.00         0.00           0.00          360.00         360.00 USD          No
                                                CAMELLA                         Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  387 W SISTERS VIEW AVE         S.A.B. de C.V.        C.V.
                                                PO BOX 457
                                                OR 97759
17                      652           No        DUNHAM, LONNIE ROY                 Grupo          Aerovías de         0.00         0.00           0.00          360.00         360.00 USD          No
                                                387 W SISTERS VIEW AVE          Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  PO BOX 457                     S.A.B. de C.V.        C.V.
                                                OR 97759
18                      252           No        DUNNING, MARGARET                  Grupo          Aerovías de         0.00         0.00           0.00          581.13         581.13 USD          No
                                                7 MAPLE ST                      Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  NY 14534                       S.A.B. de C.V.        C.V.


19                     11625          No        DUPPS, NANCY                       Grupo          Aerovías de         0.00         0.00           0.00         1,138.52       1,138.52 USD         No
                                                3313 TRAIL RIDGE RD             Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  KY 40241                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 2
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 26 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
20                     13212          No        DYSON, NICOLE                      Grupo          Aerovías de         0.00         0.00           0.00          847.80         847.80 USD           No
                                                321/50 MACQUARIE STREET         Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  AUSTRALIA                      S.A.B. de C.V.         C.V.


21                     10435          No        DZUMAGA, YVETTE                    Grupo          Aerovías de         0.00         0.00           0.00         1,234.42       1,234.42 USD         No
                                                694 GOULDSBORO POINT            Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 ROAD                           S.A.B. de C.V.        C.V.
                                                ME 04607
22                     10468          No        EADS, DAVID                        Grupo          Aerovías de         0.00         0.00           0.00          581.25         581.25 USD          Yes
                                                3489 BRITTANY WAY               Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 CA 95762                       S.A.B. de C.V.        C.V.


23                      694           No        ECHENBERG, EVA                     Grupo          Aerovías de         0.00         0.00           0.00          727.00         727.00 USD          No
                                                455 CLAREMONT AVE               Aeroméxico,      México, S.A. de
       Date Filed:    2/1/2021                  QC H3Y 2N4                     S.A.B. de C.V.        C.V.
                                                CANADA
24                      693           No        ECHENBERG, MYRON                   Grupo          Aerovías de         0.00         0.00           0.00          727.00         727.00 USD          No
                                                455 CLAREMONT AVE               Aeroméxico,      México, S.A. de
       Date Filed:    2/1/2021                  QC H3Y 2N4                     S.A.B. de C.V.        C.V.
                                                CANADA
25                      287           No        ECHEVARRIA, FRANCISCO              Grupo          Aerovías de         0.00         0.00           0.00          233.32         233.32 USD          No
                                                1170 BEL AIRE CIR               Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 CA 93257                       S.A.B. de C.V.        C.V.


26                     14675          No        EDELHERTZ, BENJAMIN                Grupo          Aerovías de         0.00         0.00           0.00         1,264.29       1,264.29 USD         No
                                                8215 NE 8TH ST                  Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  WA 98039                       S.A.B. de C.V.        C.V.


27                     10403          No        EDMOND, TRACY                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                43 MARCUS GARVEY BLVD,          Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 APT 6                          S.A.B. de C.V.        C.V.
                                                NY 11206
28                     10336          No        ELACHKAR, ALI                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                1984 PARK GROVE AVE,            Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  UNIT 305                       S.A.B. de C.V.        C.V.
                                                CA 90007
29                      191           No        ELIAS, JOSE NOE MARES              Grupo          Aerovías de         0.00         0.00           0.00          528.00         528.00 USD          No
                                                3004 BUTLER AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 IL 60475-1139                  S.A.B. de C.V.        C.V.


30                     11942          No        ELKINTON, NICHOLAS                 Grupo          Aerovías de         0.00         0.00           0.00          209.31         209.31 USD          No
                                                16 SHERRY CIR                   Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  MA 01002                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 3
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 27 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
31                     12171          No        EOM, HEEYUN                        Grupo          Aerovías de         0.00         0.00           0.00          480.00         480.00 USD           No
                                                10-GIL 22, HEUKSEOK-RO          Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  SOUTH KOREA                    S.A.B. de C.V.         C.V.


32                     13949          No        EOM, SEHEE                         Grupo          Aerovías de         0.00         0.00           0.00         1,029.93       1,029.93 USD         No
                                                GALMACHIRO 288                  Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  JUNGWONGU SEONGNAMSI           S.A.B. de C.V.        C.V.
                                                14
                                                 13201
                                                SOUTH KOREA
33                     10326          No        ERIC HILL AND SARAH                Grupo          Aerovías de         0.00         0.00           0.00         1,108.60       1,108.60 USD         Yes
                                                MARIANACCI                      Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  421 BROWNS TRACE RD            S.A.B. de C.V.        C.V.
                                                VT 05465
34                     10417          No        ERICKSON, HEATHER                  Grupo          Aerovías de         0.00         0.00           0.00          745.15         745.15 USD          No
                                                #62-1120 EVERGREEN RD           Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 BC V9W 0B1                     S.A.B. de C.V.        C.V.
                                                CANADA
35                      204           No        ERICKSON, HEATHER LYNN             Grupo          Aerovías de         0.00         0.00           0.00          745.15         745.15 USD          No
                                                #62-1120 EVERGREEN RD           Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 BC V9W 0B1                     S.A.B. de C.V.        C.V.
                                                CANADA
36                      205           No        ERICKSON, ROBERT                   Grupo          Aerovías de         0.00         0.00           0.00          745.15         745.15 USD          No
                                                DOUGLAS                         Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 #62-1120 EVERGREEN RD          S.A.B. de C.V.        C.V.
                                                BC V9W 0B1
                                                CANADA
37                     10416          No        ERICKSON, ROBERT                   Grupo          Aerovías de         0.00         0.00           0.00          745.15         745.15 USD          No
                                                DOUGLAS                         Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 #62-1120 EVERGREEN RD          S.A.B. de C.V.        C.V.
                                                BC V9W 0B1
                                                CANADA
38                     14627          No        ESCUTIA, SERAFIN                   Grupo          Aerovías de         0.00         0.00           0.00          600.47         600.47 USD          No
                                                1622 KELLY ST                   Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  CA 95401                       S.A.B. de C.V.        C.V.


39                     11365          No        ESTHER, MUN                        Grupo          Aerovías de         0.00         0.00           0.00          371.50         371.50 USD          No
                                                JEUNGSAN-RO 463-1               Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                   03449                         S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
40                     11109          No        EUN, HYE RI                        Grupo          Aerovías de         0.00         0.00           0.00          830.00         830.00 USD          No
                                                20, WANJEONG-RO 34BEON-         Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 GIL, SEO-GU                    S.A.B. de C.V.        C.V.
                                                SOUTH KOREA




                                                                                                                                                                                                     Page 4
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 28 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
41                     12052          No        EUN, KYEONGYEON                    Grupo          Aerovías de         0.00         0.00           0.00          907.41         907.41 USD           No
                                                26, DEUNGDAE 4-GIL, DONG-       Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  GU                             S.A.B. de C.V.         C.V.
                                                SOUTH KOREA
42                     10899          No        EVA, PEREZ                         Grupo          Aerovías de         0.00         0.00           0.00          382.16         382.16 USD          No
                                                4 RUE DE LA COMBE               Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 SAINT SATURNIN DE              S.A.B. de C.V.        C.V.
                                                LUCIAN, FR 34725
                                                FRANCE
43                      224           No        EWERT, LAWRENCE                    Grupo          Aerovías de         0.00         0.00           0.00          853.42         853.42 USD          No
                                                5008 MAXWELL CIR, #101          Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  FL 34105                       S.A.B. de C.V.        C.V.


44                     11215          No        EWERT, LAWRENCE AND                Grupo          Aerovías de         0.00         0.00           0.00          853.42         853.42 USD          No
                                                CARROL                          Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 5008 MAXWELL CIR, #101         S.A.B. de C.V.        C.V.
                                                FL 34105
45                     14432          No        FALCONI, KATIA                     Grupo          Aerovías de         0.00         0.00           0.00         2,330.46       2,330.46 USD         No
                                                MANCHESTER ONE - 15             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  FLOOR                          S.A.B. de C.V.        C.V.
                                                53 PORTLAND STREET
                                                UNITED KINGDOM
46                     13349          No        FARGERE, LAURENE                   Grupo          Aerovías de         0.00         0.00           0.00          705.00         705.00 USD          Yes
                                                EVAO VOYAGES 30 RUE             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  FERRANDIERE                    S.A.B. de C.V.        C.V.
                                                FRANCE
47                      659           No        FAUSTINO, ANNIE                    Grupo          Aerovías de         0.00         0.00           0.00         1,733.70       1,733.70 USD         No
                                                REIMERSHOLMSGATAN 75            Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  SWEDEN                         S.A.B. de C.V.        C.V.


48                     10907          No        FEIN-BURSONI, JUSTINE              Grupo          Aerovías de         0.00         0.00           0.00          150.00         150.00 USD          No
                                                819 W VINE ST                   Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 IL 61820                       S.A.B. de C.V.        C.V.


49                     10352          No        FEIST, AARON ANTHONY               Grupo          Aerovías de         0.00         0.00           0.00         2,730.60       2,730.60 USD         No
                                                4995 JEFF DR                    Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 MT 59803                       S.A.B. de C.V.        C.V.


50                     20208          No        FEITO ALVAREZ, DAVID               Grupo          Aerovías de         0.00         0.00           0.00         3,459.78       3,459.78 USD         No
                                                18. 4º A. PLAZA VICENTE         Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  ALEIXANDRE                     S.A.B. de C.V.        C.V.
                                                SPAIN




                                                                                                                                                                                                     Page 5
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 29 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
51                     13988          No        FELLOWSHIP TRAVEL                  Grupo          Aerovías de         0.00         0.00           0.00         9,091.75       9,091.75 USD          No
                                                INTERNATIONAL INC               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  10220 TIMBER RIDGE DR          S.A.B. de C.V.         C.V.
                                                 VA 23005
52                     13392          No        FERNANDEZ, GEMMA                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                ISABEL MARTINEZ                 Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CALLE ROGER DE FLOR Nº         S.A.B. de C.V.        C.V.
                                                94
                                                SPAIN
53                     20096          No        FERNANDEZ, NANCY                   Grupo          Aerovías de         0.00         0.00           0.00          806.82         806.82 USD          Yes
                                                VILLANUEVA                      Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 CALLE LA FORMIGA 4             S.A.B. de C.V.        C.V.
                                                BAJOS
                                                SPAIN
54                     13876          No        FERREIRA RAMOS, ELIANE             Grupo          Aerovías de         0.00         0.00           0.00         6,417.72       6,417.72 USD         No
                                                ELLY                            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  58 MACUCO AVE APT 51           S.A.B. de C.V.        C.V.
                                                BRAZIL
55                     12495          No        FERRY, PASCAL                      Grupo          Aerovías de         0.00         0.00           0.00         3,278.00       3,278.00 USD         No
                                                10 CHEMIN DE COULONGES          Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  FRANCE                         S.A.B. de C.V.        C.V.


56                     13047          No        FISCHER, KONSTANTIN                Grupo          Aerovías de         0.00         0.00           0.00         1,203.94       1,203.94 USD         Yes
                                                MUEHLFELDWEG 33                 Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  GERMANY                        S.A.B. de C.V.        C.V.


57                     12061          No        FISHER, PETER                      Grupo          Aerovías de         0.00         0.00           0.00          405.27         405.27 USD          No
                                                601 W 110 ST, APT 7K5           Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  NY 10025                       S.A.B. de C.V.        C.V.


58                      712           No        FLEXMAN, AMANDA                    Grupo          Aerovías de         0.00         0.00           0.00          154.00         154.00 USD          No
                                                13 YORK AVE                     Aeroméxico,      México, S.A. de
       Date Filed:    3/3/2021                  ENGLAND                        S.A.B. de C.V.        C.V.


59                     11801          No        FLORES, MIGUEL                     Grupo          Aerovías de         0.00         0.00           0.00          365.87         365.87 USD          No
                                                421 E 168TH ST, APT 10B         Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  NY 10456                       S.A.B. de C.V.        C.V.


60                     14704          No        FLORIMONT, JACQUES                 Grupo          Aerovías de         0.00         0.00           0.00          595.76         595.76 USD          No
                                                54 RUE HENRI POINCARÉ           Aeroméxico,      México, S.A. de
       Date Filed:   1/17/2021                  APPT101                        S.A.B. de C.V.        C.V.
                                                FRANCE




                                                                                                                                                                                                     Page 6
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 30 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
61                     10601          No        FOGWELL, DUANE                     Grupo          Aerovías de         0.00         0.00           0.00         2,186.52       2,186.52 USD          No
                                                934 SHELDON ST                  Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 CA 90245                       S.A.B. de C.V.         C.V.


62                     10322          No        FOLMER, CINDY J                    Grupo          Aerovías de         0.00         0.00           0.00          188.02         188.02 USD          No
                                                220 SOUTH AVE, APT 208          Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  NJ 07023                       S.A.B. de C.V.        C.V.


63                      708           No        FONCERRADA, GABRIEL                Grupo          Aerovías de         0.00         0.00           0.00         2,342.00       2,342.00 USD         No
                                                210-3 LEYVA                     Aeroméxico,      México, S.A. de
       Date Filed:   2/25/2021                  MEXICO                         S.A.B. de C.V.        C.V.


64                     10461          No        FORDHAM, DEREK EARL                Grupo          Aerovías de         0.00         0.00           0.00           96.18          96.18 USD          No
                                                10402 SANTA ELISE ST            Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 CA 90630                       S.A.B. de C.V.        C.V.


65                     13063          No        FORTIER, MARIE-CLAUDE              Grupo          Aerovías de         0.00         0.00           0.00         1,113.00       1,113.00 USD         No
                                                CLERMONT                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  478 MCMANAMY                   S.A.B. de C.V.        C.V.
                                                QC J1H 2M5
                                                CANADA
66                     12910          No        FOTAKIS, ANDREAS                   Grupo          Aerovías de         0.00         0.00           0.00          525.27         525.27 USD          No
                                                LOUKIANOU 40                    Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  GREECE                         S.A.B. de C.V.        C.V.


67                     14449          No        FOX WORLD TRAVEL                   Grupo          Aerovías de         0.00         0.00           0.00         1,960.00       1,960.00 USD         No
                                                2150 S WASHBURN                 Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  WI 54904                       S.A.B. de C.V.        C.V.


68                     11946          No        FRAGOSO, ELIZABETH                 Grupo          Aerovías de         0.00         0.00           0.00          384.32         384.32 USD          Yes
                                                178 W BURLINGTON                Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  IL 60546                       S.A.B. de C.V.        C.V.


69                     14478          No        FRAM                               Grupo          Aerovías de         0.00         0.00           0.00        12,779.86      12,779.86 USD         No
                                                13 RUE DEVILLE                  Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  FRANCE                         S.A.B. de C.V.        C.V.


70                     10368          No        FRANCERIES, NELSON                 Grupo          Aerovías de         0.00         0.00           0.00          360.00         360.00 USD          No
                                                ANDRES                          Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 11129 MILDRES ST, APT 35       S.A.B. de C.V.        C.V.
                                                CA 91733




                                                                                                                                                                                                     Page 7
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 31 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
71                     13734          No        FRANCESCO, PIERI                   Grupo          Aerovías de         0.00         0.00           0.00         1,312.91       1,312.91 USD         Yes
                                                C/O IL BORGO NUOVO VIA          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.         C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
72                      591           No        FRANCK, LEGOUGE                    Grupo          Aerovías de         0.00         0.00           0.00         1,891.00       1,891.00 USD         No
                                                04 RUE GODART                   Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  08270 CORNY                    S.A.B. de C.V.        C.V.
                                                FRANCE
73                      163           No        FRANCZAK, STANLEY                  Grupo          Aerovías de         0.00         0.00           0.00          506.88         506.88 USD          No
                                                4731 SIERRA VISTA AVE,          Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 #103                           S.A.B. de C.V.        C.V.
                                                CA 92505
74                     13480          No        FRAU, SANDRINE                     Grupo          Aerovías de         0.00         0.00           0.00          130.00         130.00 USD          No
                                                15 RUE MALESHERBES              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  FRANCE                         S.A.B. de C.V.        C.V.


75                     10521          No        FUTTERKNECHT, HERBERT              Grupo          Aerovías de         0.00         0.00           0.00         6,886.70       6,886.70 USD         No
                                                MICHAEL RANKL GASSE 10          Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 AUSTRIA                        S.A.B. de C.V.        C.V.


76                     14103          No        FYKIRIS, PANAGIOTIS                Grupo          Aerovías de         0.00         0.00           0.00          832.48         832.48 USD          No
                                                FLAT 8, 75 NEW STREET           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  UNITED KINGDOM                 S.A.B. de C.V.        C.V.


77                     14431          No        G ADVENTURES                       Grupo          Aerovías de         0.00         0.00           0.00         2,726.76       2,726.76 USD         No
                                                19 CHARLOTTE ST                 Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  ON M5V 2H5                     S.A.B. de C.V.        C.V.
                                                CANADA
78                     12065          No        GABRIEL-REGIS, MORANE              Grupo          Aerovías de         0.00         0.00           0.00         1,062.58       1,062.58 USD         No
                                                CALLE DON RAMON DE LA           Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  CRUZ 72 5C                     S.A.B. de C.V.        C.V.
                                                SPAIN
79                     11902          No        GANGOLY, JUERGEN                   Grupo          Aerovías de         0.00         0.00           0.00         6,974.36       6,974.36 USD         No
                                                TRAMINERGASSE 12/6              Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  AUSTRIA                        S.A.B. de C.V.        C.V.


80                     10463          No        GARATE, VICTOR                     Grupo          Aerovías de         0.00         0.00           0.00          464.02         464.02 USD          No
                                                2456 LA GUARDIA AVE             Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 CA 92251                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 8
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 32 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
81                     20340          No        GARCIA MONTES,                     Grupo          Aerovías de         0.00         0.00           0.00          176.23         176.23 USD           No
                                                CHRISTIAN FABIANNY              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ESTEBAN VACA #2325, COL.       S.A.B. de C.V.         C.V.
                                                1° DE MAYO
                                                MEXICO
82                     10540          No        GARCIA, ADAN                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                9661 S KARLOV AVE, APT          Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 104                            S.A.B. de C.V.        C.V.
                                                IL 60453
83                     13293          No        GARCIA, RAMON                      Grupo          Aerovías de         0.00         0.00           0.00         1,075.05       1,075.05 USD         No
                                                GARRIGOSA                       Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  ABAT ESCARRE, NO 25,           S.A.B. de C.V.        C.V.
                                                ATICO 1
                                                SANT BOI DE LLOBREGAT
                                                 08830
                                                SPAIN
84                     10898          No        GARDINER, TERRENCE                 Grupo          Aerovías de         0.00         0.00           0.00          650.00         650.00 USD          No
                                                SCOTT                           Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 311 N 84TH ST                  S.A.B. de C.V.        C.V.
                                                WA 98103
85                     10339          No        GARIBALDO, ROSA                    Grupo          Aerovías de         0.00         0.00           0.00          289.56         289.56 USD          Yes
                                                1832 BRUBAKER ST                Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  CA 95776                       S.A.B. de C.V.        C.V.


86                     10598          No        GASPERINI, JESSICA                 Grupo          Aerovías de         0.00         0.00           0.00          800.68         800.68 USD          No
                                                551 S CONCORD ST                Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 WA 98108                       S.A.B. de C.V.        C.V.


87                     14025          No        GATE 1 TRAVEL                      Grupo          Aerovías de         0.00         0.00           0.00        18,888.55      18,888.55 USD         No
                                                455 MARYLAND DR                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  PA 19034                       S.A.B. de C.V.        C.V.


88                     13365          No        GAUTAM, AVIBESH                    Grupo          Aerovías de         0.00         0.00           0.00          902.00         902.00 USD          No
                                                FLAT 2/3                        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  67 BURGHEAD DRIVE              S.A.B. de C.V.        C.V.
                                                UNITED KINGDOM
89                     11913          No        GEDDES, BROOKE                     Grupo          Aerovías de         0.00         0.00           0.00         1,580.12       1,580.12 USD         No
                                                15 PENDLE VIEW                  Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  BROCKHALL VILLAGE              S.A.B. de C.V.        C.V.
                                                OLD LANGHO
                                                UNITED KINGDOM
90                     11931          No        GENNUN, ANNEMARIE                  Grupo          Aerovías de         0.00         0.00           0.00         1,472.00       1,472.00 USD         No
                                                STEINBURGSTRABE 4               Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  BRUNSBUTTEL 25541              S.A.B. de C.V.        C.V.
                                                GERMANY



                                                                                                                                                                                                     Page 9
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 33 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
91                     14716          No        GEO VOYAGES -                      Grupo          Aerovías de         0.00         0.00           0.00         1,548.90       1,548.90 USD          No
                                                SELECTOUR - 20258125            Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  4-6 RUE DE NOISY               S.A.B. de C.V.         C.V.
                                                 94360
                                                FRANCE
92                     14715          No        GEO VOYAGES -                      Grupo          Aerovías de         0.00         0.00           0.00         1,548.90       1,548.90 USD         No
                                                SELECTOUR - 20258125            Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  4-6 RUE DE NOISY               S.A.B. de C.V.        C.V.
                                                 94360
                                                FRANCE
93                     14714          No        GEO VOYAGES -                      Grupo          Aerovías de         0.00         0.00           0.00         1,548.90       1,548.90 USD         No
                                                SELECTOUR - 20258125            Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  4-6 RUE DE NOISY               S.A.B. de C.V.        C.V.
                                                 94360
                                                FRANCE
94                     14713          No        GEO VOYAGES -                      Grupo          Aerovías de         0.00         0.00           0.00         1,548.90       1,548.90 USD         No
                                                SELECTOUR - 20258125            Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  4-6 RUE DE NOISY               S.A.B. de C.V.        C.V.
                                                 94360
                                                FRANCE
95                     14712          No        GEO VOYAGES -                      Grupo          Aerovías de         0.00         0.00           0.00         1,548.90       1,548.90 USD         No
                                                SELECTOUR - 20258125            Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  4-6 RUE DE NOISY               S.A.B. de C.V.        C.V.
                                                 94360
                                                FRANCE
96                     14719          No        GEO VOYAGES 2025812-5              Grupo          Aerovías de         0.00         0.00           0.00         1,157.15       1,157.15 USD         No
                                                4-6 RUE DE NOISY                Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                   94360                         S.A.B. de C.V.        C.V.
                                                FRANCE
97                     14718          No        GEO VOYAGES 2025812-5              Grupo          Aerovías de         0.00         0.00           0.00         1,184.41       1,184.41 USD         No
                                                4-6 RUE DE NOISY                Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                   94360                         S.A.B. de C.V.        C.V.
                                                FRANCE
98                     14717          No        GEO VOYAGES 2025812-5              Grupo          Aerovías de         0.00         0.00           0.00         4,471.38       4,471.38 USD         No
                                                4-6 RUE DE NOISY                Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                   94360                         S.A.B. de C.V.        C.V.
                                                FRANCE
99                     10413          No        GERHARDS, MICHAEL                  Grupo          Aerovías de         0.00         0.00           0.00         1,278.72       1,278.72 USD         No
                                                VAN BREESTRAAT 170              Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 NETHERLANDS                    S.A.B. de C.V.        C.V.


100                    13095          No        GIANETTI, SILVIO JR                Grupo          Aerovías de         0.00         0.00           0.00         3,500.00       3,500.00 USD         No
                                                RUA LAURINDO RABELO, 65         Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  BRAZIL                         S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 10
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 34 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
101                    11216          No        GIBEAU, ROBERT                     Grupo          Aerovías de         0.00         0.00           0.00          453.10         453.10 USD           No
                                                31 PINE PL                      Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 VT 05401                       S.A.B. de C.V.         C.V.


102                    13485          No        GIDEON, ADEN                       Grupo          Aerovías de         0.00         0.00           0.00         1,057.80       1,057.80 USD         No
                                                22 CANTERBURY SQ, APT           Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  301                            S.A.B. de C.V.        C.V.
                                                VA 22304
103                    14748          No        GIJTENBEEK, SHENNA VAN             Grupo          Aerovías de         0.00         0.00           0.00         7,250.00       7,250.00 USD         No
                                                RIE MASTENBROEKSTRAAT,          Aeroméxico,      México, S.A. de
       Date Filed:   1/28/2021                  15                             S.A.B. de C.V.        C.V.
                                                NETHERLANDS
104                    20170          No        GIL-GOMEX, BERNARDO                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                978 NORTH OMNI DRIVE            Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  UT 84116                       S.A.B. de C.V.        C.V.


105                    10330          No        GILHULY, EMMA                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                671 LATIMER RD                  Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  CA 90402                       S.A.B. de C.V.        C.V.


106                    13724          No        GIM, YEJIN                         Grupo          Aerovías de         0.00         0.00           0.00         1,952.19       1,952.19 USD         No
                                                1304, 751, 315-18,              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  DONGTANWONCHEON-RO             S.A.B. de C.V.        C.V.
                                                 18424
                                                SOUTH KOREA
107                    20133          No        GIMENEZ, FEDERICO                  Grupo          Aerovías de         0.00         0.00           0.00          623.80         623.80 USD          No
                                                EL RODEO INTERIOR 13738         Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 CASA C                         S.A.B. de C.V.        C.V.
                                                CHILE
108                    13276          No        GIOVANNI, PIERI                    Grupo          Aerovías de         0.00         0.00           0.00         1,404.50       1,404.50 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
109                     155           No        GITLIN, JUDITH MELINDA             Grupo          Aerovías de         0.00         0.00           0.00         1,371.00       1,371.00 USD         No
                                                2621 PALISADE AVE, APT          Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 14K                            S.A.B. de C.V.        C.V.
                                                NY 10463
110                    13289          No        GIULIANO, RONCONI                  Grupo          Aerovías de         0.00         0.00           0.00         1,404.50       1,404.50 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY



                                                                                                                                                                                                   Page 11
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 35 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
111                    10432          No        GLANZ, MARCEL                      Grupo          Aerovías de         0.00         0.00           0.00          242.00         242.00 USD           No
                                                IM TAUNUSGARTEN 4               Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 GERMANY                        S.A.B. de C.V.         C.V.


112                    12099          No        GLASTONBURY, CRAIG                 Grupo          Aerovías de         0.00         0.00           0.00          548.00         548.00 USD          No
                                                83 YORK ROAD                    Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  UNITED KINGDOM                 S.A.B. de C.V.        C.V.


113                    14637          No        GLOBAL TRAVEL ALLIANCE             Grupo          Aerovías de         0.00         0.00           0.00         1,941.40       1,941.40 USD         No
                                                12750 NICOLLET AVE, STE         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  210                            S.A.B. de C.V.        C.V.
                                                MN 55378
114                    20527          No        GLOBALIA BUSINESS                  Grupo          Aerovías de         0.00         0.00           0.00          649.48         649.48 USD          Yes
                                                TRAVEL                          Aeroméxico,      México, S.A. de
       Date Filed:   2/24/2021                  CARR DE LLUCMAJOR KM           S.A.B. de C.V.        C.V.
                                                21.5 S/N
                                                ES 07620
                                                SPAIN
115                    14787          No        GLOBALIA BUSINESS                  Grupo          Aerovías de         0.00         0.00           0.00          148.37         148.37 USD          No
                                                TRAVEL                          Aeroméxico,      México, S.A. de
       Date Filed:   2/23/2021                  CARR DE LLUCMAJOR KM           S.A.B. de C.V.        C.V.
                                                21.5 S/N
                                                 07620
                                                SPAIN
116                    14806          No        GLOBALIA BUSINESS                  Grupo          Aerovías de         0.00         0.00           0.00          580.70         580.70 USD          No
                                                TRAVEL                          Aeroméxico,      México, S.A. de
       Date Filed:    3/8/2021                  CARR DE LLUCMAJOR KM           S.A.B. de C.V.        C.V.
                                                21.5 S/N
                                                 07620
                                                SPAIN
117                    20525          No        GLOBALIA BUSSINES                  Grupo          Aerovías de         0.00         0.00           0.00          578.14         578.14 USD          No
                                                TRAVEL                          Aeroméxico,      México, S.A. de
       Date Filed:   2/23/2021                  CARR DE LLUCMAJOR KM           S.A.B. de C.V.        C.V.
                                                21.5 S/N
                                                 07620
                                                SPAIN
118                    20273          No        GLONDU, LUDMILLA                   Grupo          Aerovías de         0.00         0.00           0.00          122.44         122.44 USD          No
                                                KAVELMORA                       Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  SWEDEN                         S.A.B. de C.V.        C.V.


119                    10465          No        GNANAKONE, MICHELLE                Grupo          Aerovías de         0.00         0.00           0.00          814.46         814.46 USD          No
                                                22913 BROADWELL AVE             Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 CA 90502                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 12
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 36 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
120                    13458          No        GOELZ, PETER                       Grupo          Aerovías de         0.00         0.00           0.00         4,393.97       4,393.97 USD          No
                                                MERKENICHERSTR. 254             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  GERMANY                        S.A.B. de C.V.         C.V.


121                    20278          No        GOMEZ RUIZ, CRISTINA               Grupo          Aerovías de         0.00         0.00           0.00         1,372.22       1,372.22 USD         Yes
                                                PASEO DEL PALMERAL Nº4,         Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  14ºC                           S.A.B. de C.V.        C.V.
                                                SPAIN
122                    11049          No        GOMEZ, ALONZO                      Grupo          Aerovías de         0.00         0.00           0.00          326.62         326.62 USD          No
                                                11154 SHAKESPEARE ST            Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 IL 60154                       S.A.B. de C.V.        C.V.


123                    14703          No        GOMEZ, ARLIMAR                     Grupo          Aerovías de         0.00         0.00           0.00          384.24         384.24 USD          No
                                                ALEJANDRA ACURERO               Aeroméxico,      México, S.A. de
       Date Filed:   1/17/2021                  RESIDENCIAL                    S.A.B. de C.V.        C.V.
                                                MEDITERRANEO
                                                VILLAJOYOSA NUMERO 12
                                                MEXICO
124                    20113          No        GOMEZ, SERGIO ALFREDO              Grupo          Aerovías de         0.00         0.00           0.00          435.44         435.44 USD          No
                                                MOLINA                          Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 MESETA NO. 260 COLONIA J.      S.A.B. de C.V.        C.V.
                                                PEDREGAL
                                                MEXICO
125                    14853          No        GOMEZ, YESENIA                     Grupo          Aerovías de         0.00         0.00           0.00          222.00         222.00 USD          No
                                                934 S BONNIE BEACH PL           Aeroméxico,      México, S.A. de
       Date Filed:   4/21/2021                  CA 90023                       S.A.B. de C.V.        C.V.


126                    12786          No        GONZALES, JACK EDWARD              Grupo          Aerovías de         0.00         0.00           0.00         2,540.71       2,540.71 USD         No
                                                II                              Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  64 ISHI CIR                    S.A.B. de C.V.        C.V.
                                                 CA 95833
127                     157           No        GONZALEZ, ALEJANDRO R              Grupo          Aerovías de         0.00         0.00           0.00         1,014.00       1,014.00 USD         No
                                                10218 PATTI WAY                 Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 CA 95757                       S.A.B. de C.V.        C.V.


128                    20114          No        GONZALEZ, ANA ELVIRA               Grupo          Aerovías de         0.00         0.00           0.00         2,277.99       2,277.99 USD         Yes
                                                LOPEZ                           Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 C/ JOSÉ CUETO, Nº 35, 1º B     S.A.B. de C.V.        C.V.
                                                SPAIN
129                    20242          No        GONZALEZ, CARLOS DAVID             Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                GARCIA                          Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  BENITO JUAREZ 85 INT 25        S.A.B. de C.V.        C.V.
                                                MEXICO




                                                                                                                                                                                                   Page 13
                                    20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                            Pg 37 of 571
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
130                   12313          No        GONZALEZ, JOSE ANTONIO             Grupo          Aerovías de         0.00         0.00           0.00            0.00          0.00 USD           Yes
                                               GONZALEZ                        Aeroméxico,      México, S.A. de
       Date Filed:   1/9/2021                  #73, 9374 122 ST               S.A.B. de C.V.         C.V.
                                               BC V3V 4L6
                                               CANADA
131                   12836          No        GORDON, SUSAN                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               4831 DOGWOOD DR                 Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 BC V4M 1M3                     S.A.B. de C.V.        C.V.
                                               CANADA
132                   14746          No        GOSAN, ECTOR                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               1630 S 3RD ST                   Aeroméxico,      México, S.A. de
       Date Filed:   1/27/2021                 WI 53204                       S.A.B. de C.V.        C.V.


133                   12078          No        GRANT, DAVID                       Grupo          Aerovías de         0.00         0.00           0.00          487.80         487.80 USD          No
                                               FLAT 704, ASAHI                 Aeroméxico,      México, S.A. de
       Date Filed:   1/7/2021                  NAKAMEGURO MANSION             S.A.B. de C.V.        C.V.
                                               MEGURO 2-15-12
                                               JAPAN
134                    676           No        GRAVES, DANIEL                     Grupo          Aerovías de         0.00         0.00           0.00         1,734.50       1,734.50 USD         No
                                               JONATHAN                        Aeroméxico,      México, S.A. de
       Date Filed:   1/25/2021                 750 BUCKHORN DR                S.A.B. de C.V.        C.V.
                                                ID 83333
135                   14450          No        GRAY, MARY                         Grupo          Aerovías de         0.00         0.00           0.00         1,762.48       1,762.48 USD         No
                                               15 W CENTRAL PKWY               Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 OH 45202                       S.A.B. de C.V.        C.V.


136                   20270          No        GRECO, PAULA FERNANDA              Grupo          Aerovías de         0.00         0.00           0.00         1,119.00       1,119.00 USD         Yes
                                               CONESA 425                      Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 2F                             S.A.B. de C.V.        C.V.
                                               CIUDAD DE BUENOW AIRES
                                               C1426AQI
                                               ARGENTINA
137                    246           No        GREEN ALLIGATOR TRAVEL             Grupo          Aerovías de         0.00         0.00           0.00         2,683.94       2,683.94 USD         No
                                               & EVENTS AG                     Aeroméxico,      México, S.A. de
       Date Filed:   1/7/2021                  KASTAUDEN 4A                   S.A.B. de C.V.        C.V.
                                               SWITZERLAND
                                                8590
                                               SWITZERLAND
138                   14766          No        GREEN, JERRY                       Grupo          Aerovías de         0.00         0.00           0.00         1,450.00       1,450.00 USD         No
                                               1320 BARSTOW RD                 Aeroméxico,      México, S.A. de
       Date Filed:   2/3/2021                  CA 92311                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                  Page 14
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 38 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
139                    10390          No        GREENE, ALAN                       Grupo          Aerovías de         0.00         0.00           0.00          824.90         824.90 USD           No
                                                215 SAINT ANDREWS ST            Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 BC V8V 2N1                     S.A.B. de C.V.         C.V.
                                                CANADA
140                    11394          No        GRUSS, ERIC                        Grupo          Aerovías de         0.00         0.00           0.00         4,429.00       4,429.00 USD         No
                                                7 RUE DES DAHLIAS               Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  FRANCE                         S.A.B. de C.V.        C.V.


141                    11206          No        GU, WAN MO                         Grupo          Aerovías de         0.00         0.00           0.00          805.34         805.34 USD          No
                                                101, 8-16, HANGNAM-RO 17-       Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 GIL, BUK-GU                    S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
142                     361           No        GUARDADO, DESIREE                  Grupo          Aerovías de         0.00         0.00           0.00          372.27         372.27 USD          No
                                                710 N LAFAYETTE PK PL, #12      Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  CA 90026                       S.A.B. de C.V.        C.V.


143                    13251          No        GUELARD, PIERRIC                   Grupo          Aerovías de         0.00         0.00           0.00         1,536.00       1,536.00 USD         No
                                                50 RUE AUGUSTE GARNIER          Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  FRANCE                         S.A.B. de C.V.        C.V.


144                    14438          No        GUERRERO, DIANA                    Grupo          Aerovías de         0.00         0.00           0.00          341.42         341.42 USD          No
                                                ESTEFANIA JIMENEZ               Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  LA QUEMADA 45 INT 2            S.A.B. de C.V.        C.V.
                                                NARVARTE ORIENTE
                                                BENITO JUAREZ
                                                MEXICO
145                    10379          No        GUIBOURG, KAREN                    Grupo          Aerovías de         0.00         0.00           0.00          359.44         359.44 USD          No
                                                18 RUE DES FOUGERES             Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 FRANCE                         S.A.B. de C.V.        C.V.


146                     362           No        GUSTAVO DANIEL                     Grupo          Aerovías de         0.00         0.00           0.00         1,795.00       1,795.00 USD         No
                                                ALVAREZ AND SILVIA              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  BEATRIZ CENSI                  S.A.B. de C.V.        C.V.
                                                1338 JUAN DEL CAMPILLO
                                                RAMOS MEJIA, BUENOS
                                                AIRES 1704
                                                ARGENTINA
147                    14633          No        GUTIERREZ, JENNY                   Grupo          Aerovías de         0.00         0.00           0.00         3,013.60       3,013.60 USD         No
                                                1244 RUBY LN                    Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  CA 92320                       S.A.B. de C.V.        C.V.


148                    20124          No        GUTIERREZ, ZUJEY                   Grupo          Aerovías de         0.00         0.00           0.00          115.60         115.60 USD          No
                                                1644 LOMALAND DR, #112          Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 TX 79935                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 15
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 39 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
149                    20301          No        GUZMAN DAGUER,                     Grupo          Aerovías de         0.00         0.00           0.00          231.84         231.84 USD          Yes
                                                MICHELLE                        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  KM 14.5 CARRETERA A EL         S.A.B. de C.V.         C.V.
                                                SALVADOR
                                                RESIDENCIALES SANTA
                                                BARBARA DOS, CASA 6
                                                GUATEMALA
150                    14747          No        HAMBY, LAURA                       Grupo          Aerovías de         0.00         0.00           0.00          507.00         507.00 USD          No
                                                3357 30TH ST                    Aeroméxico,      México, S.A. de
       Date Filed:   1/27/2021                  CA 92104                       S.A.B. de C.V.        C.V.


151                    20161          No        HAN, SANGUK                        Grupo          Aerovías de         0.00         0.00           0.00          871.98         871.98 USD          Yes
                                                301HO, 1305DONG, 65-26,         Aeroméxico,      México, S.A. de
       Date Filed:    1/1/2021                  NEUREUL 3-RO                   S.A.B. de C.V.        C.V.
                                                 12145
                                                SOUTH KOREA
152                    12297          No        HAN, YOUNGSOOK                     Grupo          Aerovías de         0.00         0.00           0.00         1,496.86       1,496.86 USD         No
                                                ***NO ADDRESS                   Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  PROVIDED***                    S.A.B. de C.V.        C.V.
                                                 14099
                                                SOUTH KOREA
153                    12879          No        HANKYU TRAVEL                      Grupo          Aerovías de         0.00         0.00           0.00        107,753.00       107,753.00          No
                                                INTERNATIONAL CO LTD            Aeroméxico,      México, S.A. de                                                                  USD
       Date Filed:   1/12/2021                  5F SUMITOMO FUDOSAN            S.A.B. de C.V.        C.V.
                                                AOBADAI TOWER 3 6 28
                                                AOBADAI MEGURO KU
                                                JAPAN
154                    10893          No        HARVEY, SAMUEL                     Grupo          Aerovías de         0.00         0.00           0.00         1,104.58       1,104.58 USD         No
                                                2315 W CHICAGO AVE, APT 2       Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 IL 60622                       S.A.B. de C.V.        C.V.


155                    20328          No        HASBANI, ALEJANDRO                 Grupo          Aerovías de         0.00         0.00           0.00         3,796.75       3,796.75 USD         Yes
                                                4406 AV DU MIDWAY               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  QC H1Y 3J4                     S.A.B. de C.V.        C.V.
                                                CANADA
156                     291           No        HASEGAWA, KAZUKI                   Grupo          Aerovías de         0.00         0.00           0.00          722.60         722.60 USD          No
                                                277-502 ICHINOTSUBO             Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 NAKAHARAKU                     S.A.B. de C.V.        C.V.
                                                 2110016
                                                JAPAN
157                    12785          No        HASENICK, ROBERT                   Grupo          Aerovías de         0.00         0.00           0.00         2,596.95       2,596.95 USD         No
                                                4453 LA PAZ LN                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  CA 95404                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 16
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 40 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
158                     452           No        HATANO, SATOSHI                    Grupo          Aerovías de         0.00         0.00           0.00         1,211.25       1,211.25 USD          No
                                                2191-201                        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SHIMANA                        S.A.B. de C.V.         C.V.
                                                JAPAN
159                    13027          No        HAVAS VOYAGES 20213933             Grupo          Aerovías de         0.00         0.00           0.00         1,604.66       1,604.66 USD         No
                                                50 RUE DE PARIS                 Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  FRANCE                         S.A.B. de C.V.        C.V.


160                    13003          No        HAVAS VOYAGES                      Grupo          Aerovías de         0.00         0.00           0.00         8,581.00       8,581.00 USD         No
                                                BEAUVAIS 20203750               Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  21 RUE SAINT PIERRE            S.A.B. de C.V.        C.V.
                                                FRANCE
161                    13812          No        HAVAS VOYAGES                      Grupo          Aerovías de         0.00         0.00           0.00         6,138.00       6,138.00 USD         No
                                                CASSETTE IATA 20241056          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  1 RUE CASSETTE                 S.A.B. de C.V.        C.V.
                                                FRANCE
162                    10445          No        HAWTHORNE, NORMAN J                Grupo          Aerovías de         0.00         0.00           0.00          537.31         537.31 USD          No
                                                2055 SE CLAYBOURNE ST           Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 OR 97202                       S.A.B. de C.V.        C.V.


163                    10795          No        HEE, KIM HYUN                      Grupo          Aerovías de         0.00         0.00           0.00         1,573.00       1,573.00 USD         No
                                                61, SUNAM-RO 36BEON-GIL         Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 E-PEONHAN SESANG APT.          S.A.B. de C.V.        C.V.
                                                404-1603
                                                 12777
                                                SOUTH KOREA
164                    10758          No        HEIJKANT, JH VAN DEN               Grupo          Aerovías de         0.00         0.00           0.00         5,560.53       5,560.53 USD         No
                                                48 SAKSEN WEIMARLAAN            Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 THE NETHERLANDS                S.A.B. de C.V.        C.V.


165                    10519          No        HENDRICKSON, HILLARY               Grupo          Aerovías de         0.00         0.00           0.00          346.86         346.86 USD          No
                                                6406 233RD PL SW                Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 WA 98043                       S.A.B. de C.V.        C.V.


166                    13691          No        HENGDA TRAVEL SERVICE              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                YUZHONG DISTRICT                Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  CHINA                          S.A.B. de C.V.        C.V.


167                    11468          No        HERMANSSON, CAMILLA                Grupo          Aerovías de         0.00         0.00           0.00          802.91         802.91 USD          No
                                                406-5656 VICTORIA DR            Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  BC V5P 3W4                     S.A.B. de C.V.        C.V.
                                                CANADA




                                                                                                                                                                                                   Page 17
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 41 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
168                    10494          No        HERNAEZ, OLIVER GLENN              Grupo          Aerovías de         0.00         0.00           0.00         1,178.09       1,178.09 USD          No
                                                1742 CLEARWOOD ST               Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 CA 94565                       S.A.B. de C.V.         C.V.


169                     229           No        HERNANDEZ, JORGE A                 Grupo          Aerovías de         0.00         0.00           0.00          965.82         965.82 USD          No
                                                PO BOX 120013                   Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  CA 91912                       S.A.B. de C.V.        C.V.


170                    14460          No        HERNANDEZ, MARIA DE LA             Grupo          Aerovías de         0.00         0.00           0.00         2,315.95       2,315.95 USD         No
                                                LUZ GARCIA                      Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  97 CONEFLOWER DR               S.A.B. de C.V.        C.V.
                                                NY 14586
171                    20362          No        HERNANDEZ, TERESA                  Grupo          Aerovías de         0.00         0.00           0.00          900.00         900.00 USD          Yes
                                                MORA                            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  PUENTE ORTICES Nº6, 5º         S.A.B. de C.V.        C.V.
                                                IZQUIERDA
                                                ELCHE (ALICANTE)
                                                SPAIN
172                    10759          No        HEROOR, APARNA AND                 Grupo          Aerovías de         0.00         0.00           0.00         1,494.80       1,494.80 USD         No
                                                AVINASH                         Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 24379 NE 8TH PL                S.A.B. de C.V.        C.V.
                                                WA 98074
173                    10504          No        HESLIN, RORY                       Grupo          Aerovías de         0.00         0.00           0.00          704.95         704.95 USD          No
                                                179 MORTON RD                   Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 PA 19064                       S.A.B. de C.V.        C.V.


174                    10443          No        HETHERINGTON, CHERYL               Grupo          Aerovías de         0.00         0.00           0.00         1,050.00       1,050.00 USD         No
                                                5719 MAKATI CIR, APT A          Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 CA 95123                       S.A.B. de C.V.        C.V.


175                    14484          No        HIGH POINT TRAVEL INC              Grupo          Aerovías de         0.00         0.00           0.00         1,480.00       1,480.00 USD         No
                                                12700 PARK CENTRAL DR,          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  STE 200                        S.A.B. de C.V.        C.V.
                                                TX 75251
176                    14479          No        HIGH POINT TRAVEL INC              Grupo          Aerovías de         0.00         0.00           0.00         2,000.00       2,000.00 USD         No
                                                12700 PARK CENTRAL DR,          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  STE 200                        S.A.B. de C.V.        C.V.
                                                TX 75251
177                    14475          No        HIGH POINT TRAVEL INC              Grupo          Aerovías de         0.00         0.00           0.00         1,761.11       1,761.11 USD         No
                                                12700 PARK CENTRAL DR,          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  STE 200                        S.A.B. de C.V.        C.V.
                                                TX 75251




                                                                                                                                                                                                   Page 18
                                    20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                            Pg 42 of 571
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
178                   14471          No        HIGH POINT TRAVEL INC              Grupo          Aerovías de         0.00         0.00           0.00         1,480.00       1,480.00 USD          No
                                               12700 PARK CENTRAL DR,          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 STE 200                        S.A.B. de C.V.         C.V.
                                               TX 75251
179                   14469          No        HIGH POINT TRAVEL INC              Grupo          Aerovías de         0.00         0.00           0.00         2,454.75       2,454.75 USD         No
                                               12700 PARK CENTRAL DR,          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 STE 200                        S.A.B. de C.V.        C.V.
                                               TX 75251
180                   14297          No        HIRA, SATORU                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               KASHIWAIMACHI 2-1377-8          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 CHIBA-KEN ICHIKAWA-            S.A.B. de C.V.        C.V.
                                               CITY 272-0802
                                               JAPAN
181                   12154          No        HIROMI, KOIZUKA                    Grupo          Aerovías de         0.00         0.00           0.00         2,687.45       2,687.45 USD         No
                                               C/O WEBTRAVEL CO LTD            Aeroméxico,      México, S.A. de
       Date Filed:   1/8/2021                  ATTN JUNKO FUJIMOTO            S.A.B. de C.V.        C.V.
                                               5-11-9 MINAMIAOYAMA,
                                               MINATO-KU
                                               JAPAN
182                   12851          No        HIROTATSU, SAWANO                  Grupo          Aerovías de         0.00         0.00           0.00           90.00          90.00 USD          No
                                               17-14                           Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                 2CYOUME                        S.A.B. de C.V.        C.V.
                                               TOUWA
                                               JAPAN
183                   13853          No        HISAKO, NINO QUISPE                Grupo          Aerovías de         0.00         0.00           0.00         1,296.87       1,296.87 USD         No
                                               IRAIDA                          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 YAKUSHIDAI 4-2-6               S.A.B. de C.V.        C.V.
                                               KEN-EI 101-204
                                               JAPAN
184                   11814          No        HISHIDA, MASAKO                    Grupo          Aerovías de         0.00         0.00           0.00         4,800.00       4,800.00 USD         No
                                               PRIVADA UNO #4590               Aeroméxico,      México, S.A. de
       Date Filed:   1/5/2021                  ETRE VIOSCA Y JOSEFA           S.A.B. de C.V.        C.V.
                                               ORTIZ DE DOMINGUEZ
                                               FRACC. MARIA CONCHITA
                                               MEXICO
185                   11753          No        HOLJESON, BRYAN                    Grupo          Aerovías de         0.00         0.00           0.00          454.60         454.60 USD          No
                                               RUA CORONEL DOMINGOS            Aeroméxico,      México, S.A. de
       Date Filed:   1/5/2021                  SOARES, 553                    S.A.B. de C.V.        C.V.
                                               CASA 01
                                               BAIRRO ALTO
                                               BRAZIL
186                   14647          No        HOLLER, TRAVIS JOHN                Grupo          Aerovías de         0.00         0.00           0.00         1,248.70       1,248.70 USD         No
                                               2606 WILSON ST, APT 701         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 TX 78704                       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                  Page 19
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 43 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
187                    10558          No        HONG, JINHYEOK                     Grupo          Aerovías de         0.00         0.00           0.00            0.00          0.00 USD           Yes
                                                102-404, 290, YONGMASAN-        Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 RO, JUNGNANG-GU                S.A.B. de C.V.         C.V.
                                                REPUBLIC OF KOREA
188                    12559          No        HONG, JUNGHWA                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                SEJONG-RO 2511                  Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  KOREA UNIVERSITY               S.A.B. de C.V.        C.V.
                                                SEJONG CAMPUS
                                                 30019
                                                SOUTH KOREA
189                    14342          No        HONG, MIJIN                        Grupo          Aerovías de         0.00         0.00           0.00          907.55         907.55 USD          No
                                                70, HOMAESIL-RO 165BEON-        Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  GIL, GWONSEON-GU               S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
190                    11035          No        HONG, MINJI                        Grupo          Aerovías de         0.00         0.00           0.00         1,029.63       1,029.63 USD         No
                                                303-1401, 1 SANGNI-RO,          Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 YEONGDO-GU                     S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
191                    14339          No        HONG, MIRYOUNG                     Grupo          Aerovías de         0.00         0.00           0.00          907.55         907.55 USD          No
                                                70, HOMAESIL-RO 165BEON-        Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  GIL, GWONSEON-GU               S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
192                    11010          No        HONG, YOUNGKYUN                    Grupo          Aerovías de         0.00         0.00           0.00         1,000.00       1,000.00 USD         No
                                                DONGBUDAERO 332-14              Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 108-202                        S.A.B. de C.V.        C.V.
                                                 18151
                                                SOUTH KOREA
193                    10518          No        HONIG, JACOB                       Grupo          Aerovías de         0.00         0.00           0.00          263.83         263.83 USD          No
                                                174 NOSTRAND AVE                Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 NY 11205                       S.A.B. de C.V.        C.V.


194                     223           No        HORNER, DUNCAN                     Grupo          Aerovías de         0.00         0.00           0.00          987.82         987.82 USD          No
                                                4843 ASPEN PARK DR              Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  BC V2H 1M5                     S.A.B. de C.V.        C.V.
                                                CANADA
195                    10449          No        HORNSBY, ALEXANDRA                 Grupo          Aerovías de         0.00         0.00           0.00          126.27         126.27 USD          No
                                                LEAH                            Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 202 BERGEN ST                  S.A.B. de C.V.        C.V.
                                                NY 11249
196                    13786          No        HOSHIKO, YUTAKA                    Grupo          Aerovías de         0.00         0.00           0.00         2,211.48       2,211.48 USD         No
                                                3-4-1SKY PALACE HANEDA          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  704, HAGINAKA                  S.A.B. de C.V.        C.V.
                                                OTA-KU TOKYO-TO JP 144-
                                                0047
                                                JAPAN



                                                                                                                                                                                                   Page 20
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 44 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
197                    12122          No        HSU, CHIAHUA                       Grupo          Aerovías de         0.00         0.00           0.00          570.10         570.10 USD           No
                                                2F NO225                        Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  SEC 3 NANJING EAST ROAD        S.A.B. de C.V.         C.V.
                                                TAIWAN
198                    12132          No        HSU, YAPING                        Grupo          Aerovías de         0.00         0.00           0.00          570.10         570.10 USD          No
                                                2F NO225                        Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  SEC 3 NANJING EAST ROAD        S.A.B. de C.V.        C.V.
                                                TAIPEI 104
                                                TAIWAN
199                    14367          No        HTB-BCD TRAVEL LIMITED             Grupo          Aerovías de         0.00         0.00           0.00         3,736.80       3,736.80 USD         No
                                                HATCHOBORI CENTER               Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  BUILDING 9F                    S.A.B. de C.V.        C.V.
                                                4-6-1,
                                                HATCHOBORI,CHUO^KU
                                                JAPAN
200                    10756          No        HU, STEPHANIE                      Grupo          Aerovías de         0.00         0.00           0.00          715.51         715.51 USD          No
                                                123 RUE HAXO                    Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 FRANCE                         S.A.B. de C.V.        C.V.


201                    12734          No        HUANG, YUSHUANG                    Grupo          Aerovías de         0.00         0.00           0.00          586.10         586.10 USD          No
                                                5F-5, NO. 800,                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  SEC. 5, ZHONGXIAO EAST         S.A.B. de C.V.        C.V.
                                                ROAD, XINYI DIST.
                                                TAIWAN
202                    10412          No        HÜBNER, CHRISTINE                  Grupo          Aerovías de         0.00         0.00           0.00          510.00         510.00 USD          No
                                                PRALLEWEG 1                     Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 GERMANY                        S.A.B. de C.V.        C.V.


203                    10600          No        HUGHES, SCOTT                      Grupo          Aerovías de         0.00         0.00           0.00          954.95         954.95 USD          No
                                                1404 11TH ST NW, UNIT 102       Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 DC 20001                       S.A.B. de C.V.        C.V.


204                    12136          No        HUH, JOON SEOK                     Grupo          Aerovías de         0.00         0.00           0.00          905.49         905.49 USD          No
                                                JADONGSOONWHANRO 433            Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  30                             S.A.B. de C.V.        C.V.
                                                HILLSTATE WE'VE 101-2207
                                                 48114
                                                SOUTH KOREA
205                    20106          No        HUITRON, ELVIA SAUCEDO             Grupo          Aerovías de         0.00         0.00           0.00         1,511.47       1,511.47 USD         Yes
                                                MIGUEL NOREÑA 5                 Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 INTERIOR 4                     S.A.B. de C.V.        C.V.
                                                COLONIA SAN JOSE
                                                INSURGENTES
                                                ALCALDIA BENITO JUAREZ
                                                MEXICO



                                                                                                                                                                                                   Page 21
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 45 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
206                    10506          No        HULL, ERIC                         Grupo          Aerovías de         0.00         0.00           0.00          443.00         443.00 USD          Yes
                                                536 LIBERTY HILL, UNIT 5        Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 OH 45202                       S.A.B. de C.V.         C.V.


207                    12210          No        HURTADO, RONALD                    Grupo          Aerovías de         0.00         0.00           0.00         1,144.32       1,144.32 USD         No
                                                580 BATTY WAY                   Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  SC 29154                       S.A.B. de C.V.        C.V.


208                    11022          No        HWANG, HO JUN                      Grupo          Aerovías de         0.00         0.00           0.00          792.08         792.08 USD          No
                                                306, 43, YEONGDEUNGPO-RO        Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 62-GIL,                        S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
209                    13662          No        HWANG, JINHWAN                     Grupo          Aerovías de         0.00         0.00           0.00          688.72         688.72 USD          No
                                                102-703 APT                     Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  5, SEOKJEON-RO 7-GIL           S.A.B. de C.V.        C.V.
                                                WAEGWAN-EUP
                                                SOUTH KOREA
210                    13659          No        HWANG, JINHWAN                     Grupo          Aerovías de         0.00         0.00           0.00          812.02         812.02 USD          No
                                                102-703 APT                     Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  5, SEOKJEON-RO 7-GIL           S.A.B. de C.V.        C.V.
                                                WAEGWAN-EUP
                                                SOUTH KOREA
211                    13652          No        HWANG, JINHWAN                     Grupo          Aerovías de         0.00         0.00           0.00          812.39         812.39 USD          No
                                                102-703 APT                     Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  5, SEOKJEON-RO 7-GIL           S.A.B. de C.V.        C.V.
                                                WAEGWAN-EUP
                                                REPUBLIC OF KOREA
212                    14099          No        HYSENI, LILJANA                    Grupo          Aerovías de         0.00         0.00           0.00         1,844.38       1,844.38 USD         No
                                                28 RUE LAVOISIER                Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  FRANCE                         S.A.B. de C.V.        C.V.


213                    14880          No        ICHIMURA, HARUKA                   Grupo          Aerovías de         0.00         0.00           0.00         1,371.98       1,371.98 USD         No
                                                4-26-19,NISHI-SHINKOIWA         Aeroméxico,      México, S.A. de
       Date Filed:   6/19/2021                  301,FLEUR-DE-LIS               S.A.B. de C.V.        C.V.
                                                KATSUSHIKA-KU, TOKYO
                                                1240025
                                                JAPAN
214                    11412          No        IDE, TATSUHIRO                     Grupo          Aerovías de         0.00         0.00           0.00          490.00         490.00 USD          No
                                                KIKUJIMACHI 241-7               Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  JAPAN                          S.A.B. de C.V.        C.V.


215                    13556          No        IHCSA ASSOC                        Grupo          Aerovías de         0.00         0.00           0.00        27,281.94      27,281.94 USD         No
                                                NN BLDG 3F, 1-21-17             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  TORANOMON                      S.A.B. de C.V.        C.V.
                                                JAPAN



                                                                                                                                                                                                   Page 22
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 46 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
216                    20213          No        IIZUKA, RINA                       Grupo          Aerovías de         0.00         0.00           0.00         4,501.85       4,501.85 USD          No
                                                855-6                           Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  NISHICHO                       S.A.B. de C.V.         C.V.
                                                JAPAN
217                    20379          No        ILLESCAS, JUAN MANUEL              Grupo          Aerovías de         0.00         0.00           0.00         6,302.97       6,302.97 USD         No
                                                JIMENEZ                         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  AHUATENCO 136, CASA 1          S.A.B. de C.V.        C.V.
                                                COL CUAJIMALPA, DEL
                                                CUAJIMALPA
                                                 05000
                                                MEXICO
218                    12145          No        IM, SUNAM                          Grupo          Aerovías de         0.00         0.00           0.00          889.01         889.01 USD          No
                                                16-305                          Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  160 DAEWHA-RO                  S.A.B. de C.V.        C.V.
                                                DAEDUCK-GU
                                                REPUBLIC OF KOREA
219                    20121          No        INFANTE, PATRICIA                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                9402 17TH PL NE                 Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                  WA 98258                      S.A.B. de C.V.        C.V.


220                    13151          No        INOUE, MICHIKO                     Grupo          Aerovías de         0.00         0.00           0.00         2,093.49       2,093.49 USD         No
                                                3-13-21 NISHIGOTANDA            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  #311 REJIDANSUIMMEGURO         S.A.B. de C.V.        C.V.
                                                SHINAGAWA-KU
                                                 141-0031
                                                JAPAN
221                    11354          No        INSANG, HWANG                      Grupo          Aerovías de         0.00         0.00           0.00          673.31         673.31 USD          No
                                                18, NANGYE-RO17-GIL,            Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  JUNG-GU                        S.A.B. de C.V.        C.V.
                                                 04573
                                                SOUTH KOREA
222                    13983          No        INTERACT TRAVEL INC                Grupo          Aerovías de         0.00         0.00           0.00          143.50         143.50 USD          No
                                                ATTN JENNIFER KOSS              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  2207 VELP AVE                  S.A.B. de C.V.        C.V.
                                                 WI 54303
223                    13978          No        INTERACT TRAVEL INC                Grupo          Aerovías de         0.00         0.00           0.00          207.00         207.00 USD          No
                                                ATTN JENNIFER KOSS              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  2207 VELP AVE                  S.A.B. de C.V.        C.V.
                                                 WI 54303
224                    13970          No        INTERACT TRAVEL INC                Grupo          Aerovías de         0.00         0.00           0.00          372.00         372.00 USD          No
                                                ATTN JENNIFER KOSS              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  2207 VELP AVE                  S.A.B. de C.V.        C.V.
                                                 WI 54303




                                                                                                                                                                                                   Page 23
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 47 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
225                    20173          No        ITO, AOI                           Grupo          Aerovías de         0.00         0.00           0.00          189.76         189.76 USD           No
                                                TENPAKU-KU, UEDANISHI,          Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  1-521                          S.A.B. de C.V.         C.V.
                                                GRANDTIC-
                                                SHIOGAMAGUCHI,#103
                                                 468-0058
                                                JAPAN
226                    11726          No        ITO, AOI                           Grupo          Aerovías de         0.00         0.00           0.00          189.76         189.76 USD          No
                                                TENPAKU-KU, UEDANISHI,          Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  1-521                          S.A.B. de C.V.        C.V.
                                                GRANDTIC-
                                                SHIOGAMAGUCHI,#103
                                                 468-0058
                                                JAPAN
227                    13208          No        IWATA, ETSUKO                      Grupo          Aerovías de         0.00         0.00           0.00          493.91         493.91 USD          No
                                                KOMUKAI-CHO AZA                 Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  UCHIDA 5-25                    S.A.B. de C.V.        C.V.
                                                JAPAN
228                    11618          No        JACOBSON, MARC GROSS               Grupo          Aerovías de         0.00         0.00           0.00         2,327.76       2,327.76 USD         No
                                                3505 E JOHN ST                  Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                   WA 98112                      S.A.B. de C.V.        C.V.


229                    13244          No        JACQUES COEUR VOYAGES              Grupo          Aerovías de         0.00         0.00           0.00          992.77         992.77 USD          No
                                                20222403                        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  58 RUE DES ARENES              S.A.B. de C.V.        C.V.
                                                FRANCE
230                    10865          No        JAEJUNG, LIM                       Grupo          Aerovías de         0.00         0.00           0.00         2,809.94       2,809.94 USD         No
                                                53, CHEONJUNG-RO 38GA-          Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GIL, GANGDONG-GU               S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
231                    10482          No        JAIN, RAJIV                        Grupo          Aerovías de         0.00         0.00           0.00          911.12         911.12 USD          No
                                                A 204, ILA APARTMENTS           Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 B/7 VASUNDHRA ENCLAVE          S.A.B. de C.V.        C.V.
                                                INDIA
232                    13036          No        JANCIKOVA, SANDRA                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                HUSNIKOVA 2080/8                Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  CZECH REPUBLIC                 S.A.B. de C.V.        C.V.


233                    14483          No        JANG, HYOJUNG                      Grupo          Aerovías de         0.00         0.00           0.00          521.00         521.00 USD          No
                                                377, GIMPOHANGANG 8-RO          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  REPUBLIC OF KOREA              S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 24
                                     20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                             Pg 48 of 571
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
234                    11866          No        JANG, JIWOO                        Grupo          Aerovías de         0.00         0.00           0.00         2,000.00       2,000.00 USD          No
                                                13TH FLOOR, TEHARAN-RO          Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  211, GANGNAM-GU                S.A.B. de C.V.         C.V.
                                                 06142
                                                SOUTH KOREA
235                     195           No        JAVIDIRAD, BEHRAD                  Grupo          Aerovías de         0.00         0.00           0.00          136.20         136.20 USD          No
                                                100 S 2ND ST, APT 4             Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                  NY 11249                      S.A.B. de C.V.        C.V.


236                    10682          No        JECHORT, AMANDA                    Grupo          Aerovías de         0.00         0.00           0.00         1,053.44       1,053.44 USD         No
                                                3627 2 1/2 ST NE                Aeroméxico,      México, S.A. de
       Date Filed:   12/25/2020                  MN 55418                      S.A.B. de C.V.        C.V.


237                    10440          No        JENSEN, MARLA                      Grupo          Aerovías de         0.00         0.00           0.00         3,855.84       3,855.84 USD         No
                                                2717 60TH ST                    Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                  CA 95817                      S.A.B. de C.V.        C.V.


238                    12573          No        JEONG, GEUNJAE                     Grupo          Aerovías de         0.00         0.00           0.00          362.20         362.20 USD          No
                                                SINCHONRO 35-GIL 10, 402M-      Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  804                            S.A.B. de C.V.        C.V.
                                                E-PYUNHANSESANG
                                                SINCHON
                                                SEODAEMUN-GU
                                                SOUTH KOREA
239                    11087          No        JEONG, GWANGMUN                    Grupo          Aerovías de         0.00         0.00           0.00         1,500.00       1,500.00 USD         No
                                                23-121, 27BEONGIL               Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 TAEBONGRO, SUJIGU              S.A.B. de C.V.        C.V.
                                                 16803
                                                SOUTH KOREA
240                    12968          No        JEONG, GYEONGSUK                   Grupo          Aerovías de         0.00         0.00           0.00          684.00         684.00 USD          No
                                                #212-1108                       Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  9, GAEPO-RO 109-GIL            S.A.B. de C.V.        C.V.
                                                GANGNAM-GU
                                                REPUBLIC OF KOREA
241                    10706          No        JEONG, HWANSEOK                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                133-20, DALMAJI-GIL             Aeroméxico,      México, S.A. de
       Date Filed:   12/26/2020                 117BEONNA-GIL,                 S.A.B. de C.V.        C.V.
                                                HAEUNDAE-GU, BUSAN,
                                                48115
                                                REPUBLIC OF KOREA
242                    10512          No        JEONG, JINHEE                      Grupo          Aerovías de         0.00         0.00           0.00         1,181.69       1,181.69 USD         Yes
                                                #1312, WORLDFIRSTY              Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 571, GIMPOHANGANG4-RO          S.A.B. de C.V.        C.V.
                                                 10071
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 25
                                      20-11563-scc            Doc 1398          Filed 07/08/21 Entered 07/08/21 22:30:51                        Main Document
13th Omnibus Claims Objection                                                              Pg 49 of 571
                                                                                           Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                 Case No 20-11563 (SCC) Jointly Administered

                                                                                        Wrong Debtor Claims

Ref                   Claim #     Transferred    Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
243                    12484          No         JEONG, MIN JEONG                   Grupo          Aerovías de         0.00         0.00           0.00         1,052.56       1,052.56 USD          No
                                                 470,BANGEOJINSUNHWAND           Aeroméxico,      México, S.A. de
       Date Filed:    1/10/2021                  O-RO, 2801                     S.A.B. de C.V.         C.V.
                                                 SOUTH KOREA
244                    12631          No         JEONG, THOJIN                      Grupo          Aerovías de         0.00         0.00           0.00          889.70         889.70 USD          No
                                                 105, SEOKJEONG1-RO,             Aeroméxico,      México, S.A. de
       Date Filed:    1/11/2021                  GOCHANG-EUP                    S.A.B. de C.V.        C.V.
                                                 GOCHANG-GUN,
                                                 JEOLLABUK-DO
                                                 REPUBLIC OF KOREA
245                    10903          No         JERRY LIND & JUDITH ANNE           Grupo          Aerovías de         0.00         0.00           0.00         1,650.00       1,650.00 USD         No
                                                 VANCE                           Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                  PO BOX 2196                    S.A.B. de C.V.        C.V.
                                                  AB T0K 1W0
                                                 CANADA
246                    20147          No         JIMENEZ, LUIS                      Grupo          Aerovías de         0.00         0.00           0.00          536.94         536.94 USD          No
                                                 4627 S CHRISTIANA               Aeroméxico,      México, S.A. de
       Date Filed:   12/26/2020                   IL 60632                      S.A.B. de C.V.        C.V.


247                    12018          No         JIN, HYERYUNG                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                 108-902, SEOHEE STARHILLS       Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                   74, INGANG 1-GIL, BUKSAM-      S.A.B. de C.V.        C.V.
                                                 EUP
                                                  39810
                                                 SOUTH KOREA
248                    12144          No         JIN, JONGSIK                       Grupo          Aerovías de         0.00         0.00           0.00          871.46         871.46 USD          No
                                                 #95 SHINGALMA-RO, 102-402       Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                   GALMA APT.                     S.A.B. de C.V.        C.V.
                                                  35282
                                                 SOUTH KOREA
249                    11344          No         JIYOUN, HWANG                      Grupo          Aerovías de         0.00         0.00           0.00          890.00         890.00 USD          No
                                                 1903 DCUBE CITY 662             Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                   GYUNGIN-RO SHINDORIM-          S.A.B. de C.V.        C.V.
                                                 DONG
                                                 GURO-GU
                                                  08209
                                                 SOUTH KOREA



                     Wrong Debtor Claim Totals                         Count:       USD                249            0.00          0.00          0.00         640,529.11       640,529.11




                                                                                                                                                                                                    Page 26
20-11563-scc   Doc 1398   Filed 07/08/21 Entered 07/08/21 22:30:51   Main Document
                                     Pg 50 of 57



                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1398         Filed 07/08/21 Entered 07/08/21 22:30:51                      Main Document
                                                Pg 51 of 57



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)



  DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
 DEBTORS’ THIRTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                     (WRONG DEBTOR CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of my

knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1398         Filed 07/08/21 Entered 07/08/21 22:30:51                      Main Document
                                              Pg 52 of 57



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Thirteenth

Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”). I have

reviewed the Objection or have otherwise had its contents explained to me, and the Objection is, to

the best of my knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

documentation provided by the claimants, and determined that the Wrong Debtor Claims should be

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                          Pg 53 of 57



reclassified as set forth in the Objection and Proposed Order. I believe the reclassification of the

claims listed on Schedule 1 to the Proposed Order on the terms set forth in the Objection and

Proposed Order is appropriate.

                                       Wrong Debtor Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Wrong Debtor Claim, the Debtors have determined that the Wrong

Debtor Claims have each been filed against the wrong Debtor(s). If the Wrong Debtor Claims

identified on Schedule 1 to the Proposed Order are not reclassified, the claimants identified therein

may improperly receive recoveries on a claim against the incorrect Debtor. Accordingly, I believe it

is proper for the Court to enter the Proposed Order reclassifying the Wrong Debtor Claims as set

forth therein and in the Objection.

                                              Conclusion

       7.      I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,

and for the reasons set forth in this Declaration and in the Objection, reclassifying the Wrong Debtor

Claims is in the best interest of the Debtors’ estates.

       8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.

       Executed: July 8, 2021

                                                  By: /s/ Ricardo Javier Sánchez Baker
                                                      Ricardo Javier Sánchez Baker
                                                      Chief Financial Officer




                                                  3
20-11563-scc   Doc 1398   Filed 07/08/21 Entered 07/08/21 22:30:51   Main Document
                                     Pg 54 of 57



                                    Exhibit B

                     Omnibus Claims Hearing Procedures
20-11563-scc        Doc 1398         Filed 07/08/21 Entered 07/08/21 22:30:51                         Main Document
                                                Pg 55 of 57



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
         Omnibus Claims Hearing Procedures.
20-11563-scc     Doc 1398        Filed 07/08/21 Entered 07/08/21 22:30:51                   Main Document
                                            Pg 56 of 57



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar
                        days prior to the date of such Merits Hearing. The rules and procedures
                        applicable to such Merits Hearing will be set forth in a scheduling order
                        issued by the Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that

could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1398      Filed 07/08/21 Entered 07/08/21 22:30:51             Main Document
                                          Pg 57 of 57



       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
